Citation Nr: 1011791	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for hepatitis, claimed 
as hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1980.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The Veteran's lung disorder, diagnosed as emphysema, 
obstructive respiratory disease, and likely chronic 
obstructive pulmonary disease (COPD), is not etiologically 
related to active service, nor does he have a lung disorder 
etiologically related to in-service asbestos exposure.  

2.  The Veteran does not have currently diagnosed hepatitis 
C, or viral hepatitis or residuals thereof.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Hepatitis, claimed as hepatitis C, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an August 2007 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The August 2007 
letter also provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's service treatment records, private treatment 
records, and a VA examination have been associated with the 
claims file.  The Board notes specifically that the Veteran 
was afforded a VA examination in February 2008 to address his 
claimed lung disorder.  38 C.F.R. § 3.159(c)(4) (2009).  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; identifies the 
Veteran's current lung diagnoses based on diagnostic testing, 
and provides a fully articulated opinion along with a 
statement of reasons and bases for the opinion rendered.  

The Veteran was not provided a VA examination to address his 
claimed hepatitis.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary to address the Veteran's hepatitis.  As the Board 
will discuss below, the Veteran does not have a current 
diagnosis of hepatitis C, or viral hepatitis or residuals 
thereof.  Absent evidence that indicates that the Veteran has 
a current claimed disability related to symptoms in service 
or persistent or recurrent symptoms of a disability related 
to hepatitis, the Board finds that a VA examination is not 
necessary for disposition of the claim.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Lung Disorder

In cases involving asbestos exposure or asbestos-related 
disabilities, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular were 
included in the VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was 
rescinded and replaced with a new manual, M21-1MR, which 
contains the same asbestos- related information as M21-1, 
Part VI.  

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C 
in essence acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  Id.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).

The Manual cited above notes that common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire 
proofing materials, and thermal insulation; further, some of 
the major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  M21-1MR 
IV.ii.2.C.9.f.  

The Veteran contends that he was exposed to asbestos 
primarily while serving aboard nuclear submarines in service.  
He noted that all lines, except for electrical lines, were 
wrapped in an asbestos coating to prevent fires and burns to 
the personnel.  The Veteran's DD 214 shows that the served as 
a submarine nuclear propulsion plant supervisor.  Service 
personnel records show that the Veteran's served on the 
U.S.S. Daniel Boone, and the U.S.S. Sunfish between 1970 and 
1980.  The RO has conceded that the Veteran was exposed to 
asbestos during service and there is no indication of post-
service asbestos exposure.  

Service treatment records show that the Veteran was seen in 
February 1974 for coughing spells for the past month.  He was 
diagnosed with chronic bronchitis.  The Veteran was seen in 
February 1978 for congestion and unproductive cough, 
diagnosed as flu syndrome versus pneumonia.  The Veteran had 
a May 1979 diagnosis of mycoplasma pneumonia.  There were no 
lung complaints noted on a February 1980 separation 
examination.  

Private treatment records dated from 2001 to 2007 show that 
the Veteran had a diagnosis of mycoplasma bronchitis in 
December 2005, acute bronchitis with reactive airway disease 
in January 2006, and pneumonia with reactive airway disease 
in March 2006.

The Veteran submitted a January 2008 opinion from Dr. R.K.R., 
his private physician.  Dr. R.K.R. sated that he Veteran was 
a long time patient of his.  He sated that he had reviewed 
the Veteran's medical records, and that it was his medical 
opinion that it is at least as likely as not that his lung 
condition that he suffers from is service-related.  No 
further elaboration was provided.  

A later January 2008 letter from Dr. R.K.R. shows that he 
Veteran reported increasing dyspnea on exertion at the time 
of an August 2007 clinical visit.  The Veteran reported he 
had been exposed to asbestos in the Navy as well as ionizing 
radiation.  The Veteran's physical examination that day was 
normal, an EKG was normal, and his chest x-ray was within 
normal limits.  A Cardiolite Adenosine stress test was 
ordered later in August 2007 due to the Veteran's shortness 
of breath on exertion.  Findings from the stress test were 
reported and there was no evidence of ischemia or infraction.  
A pulmonary function test was enclosed.  Spirometry 
demonstrated moderate obstructive lung disease.  

A VA examination was completed in February 2008.  The claims 
file was reviewed and specific findings from service 
treatment records were discussed.  The Veteran had a history 
of non-productive cough, dyspnea, and pneumonia in the past.  
He used an oral bronchodilator daily.  A physical examination 
was completed.  No abnormal respiratory findings were found.  
The Veteran was noted to have many years of asbestos exposure 
in the United States Navy.  

The VA examiner stated that the Veteran worked aboard two 
Navy submarines for almost 10 years.  The Veteran remembered 
seeing asbestos freely floating and also worked in repairing 
both these vessels for long periods of time.  The Veteran 
started smoking on entry into the Navy and smoked two-and-a-
half packs a day.  He stopped smoking 20 years prior.  Some 
time ago, the Veteran noticed increasing shortness of breath 
with exertion.  He had some pneumonia episodes in the past.  
His physician had been treating him for shortness of breath.  
A chest x-ray was normal and there was no evidence of pleural 
plaques.  The Veteran's physical examination was 
unremarkable.  A chest x-ray, pulmonary function tests, and a 
computed tomography (CT) scan of the chest were ordered.  The 
VA examiner noted that there was a mention of fume exposure 
and possible ionizing radiation; but according to the 
Veteran's most recent chest x-ray, which was normal, the VA 
examiner did not feel that any lung condition was due to fume 
exposure or ionizing radiation.  The VA examiner noted that 
he would perform a CT scan of the chest and a chest x-ray to 
determine if the Veteran had asbestosis.  He opined that the 
most likely cause of the Veteran's breathing disorder was a 
chronic smoking history, even though the Veteran stopped 
smoking many years ago.  It was noted that the Veteran smoked 
excessively while he was in the Navy.  

X-rays of the chest were evaluated for possible asbestosis.  
The Veteran had a normal appearing chest examination with no 
evidence of pleural plaque disease.  Spirometry showed 
moderate airflow obstruction with significant improvement 
after bronchodilators.  The Veteran was diagnosed with 
bronchitis in the past.  The examiner stated that the Veteran 
most likely had a component of chronic obstructive pulmonary 
disease (COPD).  It was noted that the Veteran's obstructive 
respiratory disease was likely related to smoking.  Problems 
associated with the diagnosis included cough and shortness of 
breath.  

A CT scan of the chest revealed mild to moderate emphysema, 
mild bilateral lower lob air trapping, tiny pleural 
calcification medially on the right, and multiple 
intermediate bilateral pulmonary nodules.  Findings from the 
CT were discussed with the radiologist.  The VA examiner 
stated that the isolated pleural findings were not indicative 
of asbestos exposure.  The VA examiner opined that there was 
no evidence of pulmonary asbestosis noted.  Therefore, the 
Veteran's current lung complaints were not due to any 
exposure to asbestos while on active duty. 

In a February 2008 addendum, the VA examiner described 
findings in service treatment records pertaining to chronic 
bronchitis in 1974 and mycoplasma in 1979, noting that the 
Veteran had a normal separation examination.  He noted post-
service diagnoses, including bronchitis in April 2003, ACE 
inhibitor cough in March 2003, mycoplasma bronchitis in 
December 2005, bronchitis with reactive airway disease in 
January 2006, and the recent CT scan showing mild to moderate 
emphysema.  He stated that there was no evidence of any 
asbestos in the lungs despite extensive testing.  The VA 
examiner was asked to address whether the Veteran's diagnosed 
lung condition was related to lung complaints and findings in 
service.  The VA examiner indicated that he Veteran did not 
meet the criteria for a specific diagnosis of chronic 
bronchitis in service.  He referenced a reliable medical web 
source, noting that a clinical diagnosis of chronic 
bronchitis was characterized by a cough productive of sputum 
for over three months duration during two consecutive years 
and airflow obstruction.  He stated, therefore, that in 1974 
when the Veteran had a cough of one month duration, he would 
not meet any criteria for a specific diagnosis of chronic 
bronchitis.  The VA examiner stated that the Veteran was a 
long term smoker.  He stopped smoking many years ago and now 
appeared to have mild to moderate emphysema.  Letters from 
the Veteran's private physician were reviewed.  In one 
letter, the physician stated that he believed that the 
Veteran's current lung condition is secondary to military 
service.  However, the VA examiner noted that there were no 
reasons or bases to support that statement.  The VA examiner 
stated that there was no medical information available to him 
that would support that specific comment. 

The February 2008 VA examiner opined that the Veteran's 
currently diagnosed obstructive respiratory disease, 
emphysema, and probable COPD were not related to his in-
service findings of bronchitis and pneumonia, or to in-
service asbestos exposure.  He found that the Veteran did not 
have an asbestos-related disease, and found that isolated 
pleural findings on a CT scan were not indicative of asbestos 
exposure.  He further noted that the Veteran's current lung 
disability was not related to fume exposure or ionizing 
radiation in service.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the VA's examiner's opinion 
is more probative than the opinion rendered by Dr. R.K.R.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when VA gives an adequate statement of 
reasons and bases).  

In that regard, the VA examiner reviewed and discussed 
pertinent findings in service treatment records and in post-
service medical records, and conducted all necessary 
diagnostic testing including a clinical examination, x-ray, 
CT scan, and pulmonary function testing in order to identify 
the Veteran's current lung diagnoses, and to determine if any 
such diagnoses were related to the Veteran's in-service 
asbestos exposure, or in-service lung complaints.  Based on 
the diagnostic testing and a review of the claims file, the 
VA examiner concluded that the Veteran did not have an 
asbestos related disease, and concluded that his current lung 
complaints were not related to findings in service.  A 
complete statement of reasons and bases was provided in the 
VA examiner's opinion.  In contrast, Dr. R.K.R. stated simply 
that it is as likely as not that the Veteran's lung condition 
is service-related in a January 2008 opinion, without 
identifying the specific diagnosis he was relating to the 
Veteran's period of service, and without providing reasons or 
bases for the opinion.  Accordingly, Dr, R.K.R.'s opinion is 
insufficient evidence of a nexus or relationship between a 
current lung disability and service.  A later January 2008 
letter from Dr. R.K.R. indicates that he Veteran's chest x-
rays were normal, but pulmonary function testing revealed 
obstructive respiratory disease.  The Board notes that Dr. 
R.K.R. did not indicate in his second letter that the 
Veteran's obstructive respiratory disease was related to any 
specific findings in service, or to asbestos exposure in 
service.  Therefore, this letter similarly is insufficient 
evidence of a nexus or relationship between a current lung 
disability and service.  Based in the February 2008 VA 
opinion, the Board finds that the Veteran's current lung 
disability is not related to service, and is not related to 
in-service asbestos exposure.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements of record, and the claimant's statements to the VA 
examiner.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  However, while lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide opinions relating to the 
diagnosis or etiology of diseases or disabilities.  Id; see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the Board will give more credence to the medical 
evidence of record than these lay assertions.

2.  Hepatitis 

Service treatment records show that the Veteran was diagnosed 
with viral hepatitis in service.  The Veteran admitted to the 
Naval Hospital in June 1973.  He was initially seen at the 
dispensary with the onset of malaise, nausea, vomiting, 
fever, and jaundice.  He had no known hepatitis contacts and 
denied drug use.  The Veteran was diagnosed with viral 
hepatitis.  He was discharged in July 1973, and was found fit 
for duty.  Service treatment records do not reflect a 
diagnosis of hepatitis C. 

The medical evidence of record does not reflect a current 
diagnosis hepatitis C.  The Veteran stated in a January 2008 
report of contact that he had never been diagnosed with 
hepatitis C.  The Board has also considered whether service 
connection is warranted for viral hepatitis.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for 
benefits for one psychiatric disability also encompassed 
benefits based on other psychiatric diagnoses and should be 
considered by the Board to be within the scope of the filed 
claim).  However, the Veteran does not have a current 
diagnosis of viral hepatitis and is not shown to have 
residuals thereof, despite findings of hepatitis in service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, there is no current medical evidence of 
hepatitis C or viral hepatitis.  Therefore, the Board finds 
that service connection for hepatitis is not warranted.


C.  Conclusion

Although the Veteran does have diagnosed obstructive 
respiratory disease, likely COPD, and emphysema, competent 
and credible medical evidence shows that such disabilities 
were not likely incurred or aggravated in service, and no 
nexus has been established between the Veteran's current 
disability and his military service.  The Veteran is not 
shown to have a currently diagnosed asbestos-related lung 
disease.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the Veteran has a lung 
disability etiologically related to active service, or to 
asbestos exposure in service.  Service treatment records 
reflect a diagnosis of viral hepatitis in service; however, 
the Veteran does have a current diagnosis of hepatitis C and 
there is no current medical evidence of viral hepatitis or 
residuals thereof.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has hepatitis etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for lung disorder, to include as due to 
asbestos exposure is denied.

Service connection for hepatitis, claimed as hepatitis C, is 
denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


